Citation Nr: 9913575	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, lumbar laminectomy, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1951 to May 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1991 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
20 percent evaluation for postoperative residuals, lumbar 
laminectomy, and the 10 percent evaluation for arthritis of 
the cervical spine.

The Board remanded these issues in September 1996.  The 
requested development has been accomplished, to the extent 
possible, and the case has been returned to the Board for 
further appellate review.  While the issues were on appeal, 
the RO granted a 40 percent evaluation for postoperative 
residuals, lumbar laminectomy, and a 30 percent evaluation 
for arthritis of the cervical spine.

In the rating decision on appeal, the RO proposed to reduce 
the appellant's service-connected duodenal ulcer from 
20 percent to noncompensable.  In a December 1991 rating 
decision, the RO reduced the evaluation.  The appellant 
appealed the reduction.  In a July 1973 hearing officer's 
decision, the hearing officer restored the 20 percent 
evaluation.  Thus, that issue is no longer on appeal and will 
not be discussed in the decision.

The Board notes that in March 1997, the appellant filed 
claims for (1) a compensable evaluation for bilateral hearing 
loss disability; (2) an increased evaluation for residuals of 
right knee surgery, to include degenerative joint disease; 
and (3) a claim for a total rating for compensation based 
upon individual unemployability.  In a November 1997 rating 
decision, the RO granted a 10 percent evaluation for 
bilateral hearing loss disability, a 20 percent evaluation 
for residuals of right knee surgery, to include degenerative 
joint disease, and granted a total rating for compensation 
based upon individual unemployability.  The appellant 
submitted a VA Form 21-4138 that same month, stating that he 
was satisfied with the decision as to the increased 
evaluations and the total rating for compensation based upon 
individual unemployability.  Thus, those issues are not on 
appeal and will not be discussed in the decision.  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Postoperative residuals, lumbar laminectomy, is currently 
manifested by pronounced disc syndrome.

2.  Arthritis of the cervical spine is currently manifested 
by no more than severe functional impairment.


CONCLUSIONS OF LAW

1.  Postoperative residuals, lumbar laminectomy, is 
60 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5293 (1998).

2.  Arthritis of the cervical spine is no more than 
30 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant is in receipt 
of a total rating for compensation based upon individual 
unemployability.  A total rating for compensation based upon 
individual unemployability does not prevent the appellant 
from seeking an increased evaluation for any of the service-
connected disabilities that made up the favorable 
determination for the total rating.  Thus, Mintz v. Brown, 
6 Vet. App. 277, 283 (1994), is not applicable to the 
appellant's claims for increased evaluations, as the 
appellant's claims involve actual or potential additional 
benefits.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for postoperative residuals, lumbar 
laminectomy, and arthritis of the cervical spine, are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  During the pendency of the appeal, the 
RO increased the appellant's disability evaluations from 
20 percent to 40 percent for postoperative residuals, lumbar 
laminectomy, and from 10 percent to 30 percent for arthritis 
of the cervical spine.  The appellant has informed VA that he 
wants evaluations in excess of 40 percent and 30 percent.  

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service connection for postoperative status, lumbosacral 
spine for disc and osteoarthritis of the cervical spine were 
granted by means of a May 1979 rating decision and assigned 
10 percent and noncompensable evaluations respectively.  
While in service, the appellant underwent two laminectomies 
on his lumbosacral spine.  An inservice diagnosis included 
ankylosis of L5-S1 secondary to surgery.

In a March 1988 rating decision, the RO reclassified the 
disability was status post lumbar laminectomy with spinal 
fusion, L4-S1 and granted a 20 percent evaluation.  The RO 
granted a 10 percent evaluation for arthritis of the cervical 
spine.  In a July 1993 rating decision, the RO reclassified 
the disability as postoperative residuals, lumbar 
laminectomy.

The appellant underwent a VA examination in June 1991.  The 
appellant had difficulty walking on toes and heels, and 
straight leg raising was negative in both a supine and 
sitting position.  Patellar reflexes were 1+.  Range of 
motion of the lumbar spine was "135 [sic]" degrees of 
flexion, 20 degrees of extension, 25 degrees of lateral 
flexion, and 35 degrees of rotation.  The appellant had pain 
to percussion of his lumbar spine.  He had pain on motion as 
well.  There was no motor loss, and no sensory loss.  
Dorsalis pedis was absent on the right and decreased on the 
left.  Range of motion of the cervical spine was 25 degrees 
of flexion, 30 degrees of extension, 40 degrees of lateral 
flexion, and 50 degrees of rotation.  There was no grating 
and no pain on palpation, however, the VA examiner noted that 
the appellant complained of pain on rotation of the cervical 
spine to the right side.  X-rays of the lumbosacral spine and 
cervical spine each showed severe degenerative changes.  The 
diagnoses were discogenic disease of the lumbar spine, L4-L5, 
status post spinal fusion and degenerative joint disease of 
the cervical spine by history.

The appellant had an RO hearing in August 1992.  The 
appellant stated that his lumbosacral spine was worse even 
with the laminectomy surgery.  He stated that he could bend 
forward "very little."  The appellant stated that he had to 
wear a brace on his back all the time.  He stated that he 
could not sit too long or stand too long because his back 
would tighten up.  Thus, he stated that he had to constantly 
change his position.  The appellant described pain going into 
his legs and that his legs felt tired.  He stated that he did 
not do too much walking.  The appellant stated that the pain 
in his cervical spine would go into his shoulders.

In a September 1992 VA outpatient treatment report, the 
appellant reported increasing pain in his neck which radiated 
down both arms.  The VA examiner stated that the appellant's 
neck showed mild stiffness.  The upper extremities had mild 
decreased sensation.  Pulses were 2+.  The assessment was 
degenerative joint disease with loss of disc space.  In 
August 1993, the appellant complained of continued pain in 
the muscles and spine.  The VA examiner noted that x-rays 
showed severe degenerative changes in spine.  The impression 
was osteoarthritis.

The appellant underwent a VA examination in January 1997.  
The VA examiner noted the appellant's medical history.  The 
appellant stated that his back pain was worse with prolonged 
periods of standing or walking.  He reported that he had neck 
pain with little relief from anti-inflammatories.  Range of 
motion of the cervical spine revealed 40 degrees of flexion, 
10 degrees of extension, 40 degrees of left lateral flexion, 
and 30 degrees of right lateral flexion.  There was bilateral 
normal shoulder forward elevation to 90 degrees, bilateral 
normal shoulder abduction markedly decreased to 105 degrees 
with subjective discomfort, bilateral normal shoulder 
internal and external rotation to 70 degrees with subjective 
discomfort, bilateral normal elbow flexion and extension, 
bilateral normal forearm pronation and supination, and full 
range of motion of the bilateral wrist.

The VA examiner noted that there was flattening of the normal 
lumbar curvature with severely decreased range of motion of 
the lumbar spine.  Range of motion of the lumbar spine was 
50 degrees of flexion with subjective discomfort, 30 degrees 
of extension, 40 degrees of right lateral flexion with 
subjective discomfort, and 40 degrees of left lateral flexion 
with subjective discomfort.  There was negative straight leg 
raising and normal ankle and patellar jerk reflexes.  There 
was severe degenerative changes and discogenic disk disease 
throughout the lumbar spine on x-rays.  The relevant 
diagnoses were severe discogenic disk disease; degenerative 
arthritis throughout lumbar spine status post three surgeries 
for herniated disk, shattered vertebral lumbar body; frozen 
shoulders bilaterally; and severely decreased range of motion 
of the service connection and worsening degenerative 
arthritis.

The VA examiner stated that the appellant had severe pain in 
the lumbar spine with muscle spasms and severe limitation of 
motion.  The VA examiner noted that the appellant's symptoms 
had progressed and that he had frequent flare-ups of his 
disease.  The VA examiner stated that the appellant was in 
constant pain and that his condition had worsened throughout 
the years overall.  The VA examiner added that the appellant 
cervical and lumbar spine degenerative arthritis had worsened 
and limited the appellant's mobility and functional 
capacities.  The VA examiner stated that the appellant was 
only able to perform normal activities of daily living 
without pain and that his endurance had suffered as a result.  
The VA examiner noted that the appellant had lost additional 
range of motion and that the overall condition was worse.

X-rays taken of the cervical spine revealed extensive 
multilevel cervical disc disease with chronic bony 
degenerative reaction and fusion.  X-rays of the lumbar spine 
showed advanced degenerative changes with multilevel disc 
disease and disc degeneration.

The appellant underwent a VA examination in February 1997.  
The appellant reported that his low back pain was 
generalized.  He stated that it did not radiate out but 
traveled down his legs.  The appellant reported that he was 
unable to do anything without wearing a support belt.  He 
described the pain as being sharp and that the pain was worse 
when doing activities.  The appellant stated that his neck 
pain hurt him most of the time, which increased with 
movement.  Upon examination, motor strength at the deltoid 
was 5/5.  Extension and flexion of the arms was 5/5.  Flexion 
of the right thigh was 5/5 and 4/5 on the left thigh.  
Extension and flexion of the legs was 5/5 and dorsiflexion 
was 5/5.

The VA examiner stated that there was weakness on flexion of 
the neck against resistance because of pain.  The VA examiner 
stated that the appellant had tenderness with palpation of 
the neck musculature.  Sensory examination was intact to pin 
prick and proprioception.  Gait was within normal base and 
swing, although the posture was kyphotic.  The appellant had 
limited flexion to 45 degrees, which was due to pain.  
Lateral flexion was 15 degrees on both sides.  The appellant 
stated that extension was not possible.  A straight leg 
maneuver was performed, and the appellant described pain in 
his hamstrings on both sides.  The assessment was chronic 
lower back pain, neurogenic claudication, and likely 
degenerative disease of the cervical spine.  The VA examiner 
stated that the above findings were related to degenerative 
disease of the spine and the appellant's history of injury 
and surgery to the lumbar spine.  The VA examiner noted that 
the appellant had limitation with activities.

The appellant submitted a VA Form 21-4138 in March 1997.  He 
stated that as to his lumbar spine, he was in pain 24 hours a 
day and that he had difficulty sleeping because of the pain.  
He stated that he did not have any relief from his symptoms 
of pain and muscle spasms.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

I.  Postoperative residuals, lumbar laminectomy

A rating of 10 percent is warranted when limitation of motion 
of the lumbar spine is slight; 20 percent when limitation of 
motion is moderate, and 40 percent when limitation of motion 
is severe. 38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  
Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 (1998).  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.

After having reviewed the evidence, the Board concludes that 
the evidence supports an evaluation of 60 percent.  The 
60 percent evaluation exceeds the maximum evaluation for 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
Part 4, Diagnostic Code 5292.  In the January 1997 VA 
examination report, the VA examiner noted that the appellant 
had severe pain with muscle spasms and severe limitation of 
motion.  The VA examiner stated that the appellant had 
frequent flare-ups.  The VA examiner stated that the 
appellant was in constant pain and that his condition had 
worsened over the years.  In a March 1997 statement, the 
appellant stated that he had little intermittent relief as to 
his symptoms in his lumbar spine.  He has complained of pain 
in his legs.  The VA examiner noted that the appellant had 
neurogenic claudication.

The Board finds that the application of 38 C.F.R. § 4.7 
(1998) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  See id.  Here, the VA examiner's examination of 
the appellant's lumbar spine seemed to show that the 
appellant's postoperative residuals, lumbar laminectomy, was 
no more than 40 percent disabling.  However, the appellant 
has consistently complained about the constant pain he 
experiences in his lumbar spine and that he has little 
intermittent relief.  The Board cannot ignore subjective 
complaints from the appellant, as they are well documented.  
The VA examiner noted in the January 1997 examination report 
that the appellant had constant pain.  Based on the 
consistency of the complaints, the reports of the examiners, 
and the findings of neurogenic claudication, the disorder 
approximates a pronounced syndrome with little relief.  There 
is no indication that the appellant has intermittent relief 
of all his pain.  Thus, the Board has determined that the 
appellant's symptoms of postoperative residuals, lumbar 
laminectomy, are indicative of a 60 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 5293.

The Board must note that it is aware of the diagnosis of 
ankylosis in service of L5-S1; however, the evaluations for 
favorable and unfavorable ankylosis are 40 and 50 percent 
respectively.  See 38 C.F.R. Part 4, Diagnostic Code 5289 
(1998).  The grant of the 60 percent evaluation under 
Diagnostic Code 5293 exceeds the disability evaluation under 
Diagnostic Code 5289, which would not assist the appellant in 
a higher evaluation.  The Board must further note that there 
is no evidence that the appellant has unfavorable ankylosis.

Additionally, the Board is aware of the January 1997 
diagnosis of degenerative arthritis throughout lumbar spine 
status post three surgeries for herniated disk, shattered 
vertebral lumbar body.  Under 38 C.F.R. Part 4, Diagnostic 
Code 5285 (1998), it states that when there are residuals of 
a fractured vertebra and in accordance with definite limited 
motion or muscle spasm, a 10 percent disability evaluation 
for demonstrable deformity of vertebral body will be 
assigned.  Here, although the VA examiner reported a 
shattered vertebral body, he/she did not make a specific 
finding of a demonstrable deformity of a vertebral body.  
More importantly, the January 1997 x-ray examination did not 
identify a fracture resulting in a demonstrable deformity.  
Although the Board has considered the examiner's statement, 
the regulation requires a demonstrable deformity and none has 
been demonstrated.  Thus an additional 10 percent evaluation 
under Diagnostic Code 5285 is not warranted.  See 38 C.F.R. 
Part 4, Diagnostic Code 5285.

In making the determination that the appellant's 
postoperative residuals, lumbar laminectomy, is 60 percent 
disabling and no more, the Board has specifically considered 
the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the analysis in DeLuca does not assist the 
appellant, as he is receiving more than the maximum 
disability evaluation for limitation of motion of the lumbar 
spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also 38 C.F.R. Part 4, Diagnostic Code 5292 (1998).

The appellant is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
postoperative residuals, lumbar laminectomy is worse than the 
40 percent evaluation assigned, the Board agrees and has 
granted a 60 percent evaluation for postoperative residuals, 
lumbar laminectomy.  The appellant has stated in a March 1997 
statement that he felt his postoperative residuals, lumbar 
laminectomy warranted a 60 percent evaluation.  Because the 
Board has granted a 60 percent evaluation, it does not find 
any reason to discuss in detail whether an evaluation in 
excess of 60 percent is warranted.  However, a 60 percent 
evaluation is the maximum evaluation.

II.  Arthritis of the cervical spine

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation; moderate limitation 
of motion warrants a 20 percent evaluation; and severe 
limitation of motion warrants a 30 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5290 (1998).

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 (1998).  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for arthritis of the cervical spine.  
The evidence of record has demonstrated that the appellant's 
cervical spine is not ankylosed, and thus Diagnostic Code 
5287 is not for application.  See 38 C.F.R. Part 4, 
Diagnostic Code 5287 (1998).  In June 1991, the appellant's 
range of motion of the cervical spine was 25 degrees of 
flexion, 30 degrees of extension, 40 degrees of lateral 
flexion, and 50 degrees of rotation.  There was no grating 
and no pain on palpation, however, the VA examiner noted that 
the appellant complained of pain on rotation.  In August 
1992, the appellant stated that the pain in his neck would go 
to his shoulders.  In September 1992, it was noted that the 
appellant had mild stiffness in his neck.

In January 1997, range of motion was 40 degrees of flexion, 
10 degrees of extension, 40 degrees of left lateral flexion, 
and 30 degrees of right lateral flexion.  The VA examiner 
noted that appellant's degenerative arthritis of the cervical 
spine had worsened and limited the appellant's mobility and 
functional capacities.  X-rays taken revealed extensive 
multilevel cervical disc disease with chronic bony 
degenerative reaction and fusion.  In February 1997, the VA 
examiner noted that the appellant had weakness on flexion of 
the neck against resistance because of pain.  The VA examiner 
further noted that there was tenderness with palpation of the 
neck musculature.  

The Board is aware of the finding of fusion in the x-rays 
taken in January 1997 and is aware of the Court's decision in 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum 
decision).  Even if the Board equates fusion with ankylosis, 
there is no medical evidence in the records which would 
indicate that the appellant has unfavorable ankylosis of the 
cervical spine.  See id,; see also 38 C.F.R. Part 4, 
Diagnostic Code 5287 (1998).

The appellant is at the maximum evaluation under Diagnostic 
Code 5290, which contemplates severe limitation of motion of 
the cervical spine.  As to an evaluation under Diagnostic 
Code 5293, the evidence has established that the appellant 
has cervical disc disease, which would warrant consideration 
of an increased evaluation under Diagnostic Code 5293.  See 
38 C.F.R. Part 4, Diagnostic Code 5293.  The Board finds that 
under that Diagnostic Code, only a 20 percent evaluation 
would be warranted.  Thus, the Board finds that the 
preponderance of the evidence reveals that the appellant's 
degenerative arthritis of the cervical spine is no more than 
30 percent disabling.

An evaluation in excess of 30 percent is not warranted.  
Although the evidence has establish severe limitation of 
motion of the cervical spine, the evidence of record does not 
show severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  See 38 C.F.R. Part 4, 
Diagnostic Code 5293.  The appellant has consistently 
complained more as to his symptoms from postoperative 
residuals, lumbar laminectomy, as opposed to the symptoms 
from arthritis of the cervical spine, which the Board finds 
is evidence against his claim that an evaluation in excess of 
30 percent is warranted.  In the January 1997 VA examination 
report, the VA examiner made specific findings of severe pain 
in the lumbar spine and muscle spasms in the lumbar spine and 
that the appellant had frequent flare-ups and was in constant 
pain.  The VA examiner did not make such findings as to the 
appellant's cervical spine.  The medical evidence establishes 
that the appellant does not have persistent symptoms 
compatible with sciatic neuropathy nor does not have 
demonstrable muscle spasms.  The appellant does not have 
manifestations consistent with either severe syndrome or 
pronounced syndrome.  Thus, the Board has determined that the 
degenerative arthritis of the cervical spine is no more than 
30 percent disabling.  

The Board must note that the RO has evaluated the appellant's 
arthritis of the cervical spine under Diagnostic Codes 5003 
and 5290 and has not attempted to evaluate the appellant's 
cervical spine disc disease under Diagnostic Code 5293.  
Although the Board has considered the appellant's arthritis 
of the cervical spine under Diagnostic Code 5293, it does not 
find that the appellant has been prejudiced by such 
consideration.  First, the appellant has been given the 
criteria for Diagnostic Code 5293.  However, more 
importantly, without consideration of Diagnostic Code 5293, 
the appellant's claim would have no merit, as a 30 percent 
evaluation is the maximum evaluation he can get under 
Diagnostic Codes 5003 and 5290.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5290.

In making the determination that the appellant's arthritis of 
the cervical spine is 40 percent and no more, the Board has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the analysis in DeLuca does 
not assist the appellant, as he is receiving the maximum 
disability evaluation for limitation of motion of the 
cervical spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); see also 38 C.F.R. Part 4, Diagnostic Code 5290 
(1998).

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his service-
connected arthritis of the cervical spine is worse than is 
contemplated by the current 30 percent evaluation, the 
medical findings do not support his contentions.  Even 
accepting the appellant's statements as true, an evaluation 
in excess of 30 percent is not warranted.  Taking the 
appellant's contentions into account and the medical 
findings, an evaluation in excess of 30 percent for arthritis 
of the cervical spine is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).



ORDER

A 60 percent evaluation is granted for postoperative 
residuals, lumbar laminectomy, subject to the controlling 
regulations applicable to the payment of monetary benefits.  
An increased evaluation for arthritis of the cervical spine 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

